United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2981
                                    ___________

Kevin M. Fitzgerald,                     *
                                         *
                    Appellant,           *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of Minnesota.
United Parcel Service, an Ohio           *
corporation; Todd Markuson,              *      [UNPUBLISHED]
                                         *
                    Appellees.           *
                                    ___________

                            Submitted: May 12, 1999
                                Filed: May 20, 1999
                                   ___________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Kevin M. Fitzgerald appeals the district court's adverse grant of summary
judgment in Fitzgerald's employment-based retaliation case brought under Title VII and
the Minnesota Human Rights Act. In rejecting Fitzgerald's claims, the district court
concluded that Fitzgerald was not a member of a protected class, that he was not
constructively discharged, and that he failed to establish retaliation. Having reviewed
the record and the materials submitted by the parties, we see no error by the district
court. We also conclude that an extended discussion is unnecessary in this fact-
intensive case. We believe the district court is correct and we affirm on the basis of the
district court's memorandum opinion and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-